Mr. Theodore Johnson, III County Counselor, Greene County 940 Boonville Springfield, Missouri 65802
Dear Mr. Johnson:
This is in response to your request for an opinion from this office as follows:
         "Does Section 114.056 or Section 114.061 make provision for a registered voter whose address has changed prior to the close of registration for an election, in order for that voter to vote at the next election or at any election thereafter if the voter has not completed the proper affidavit of transfer before the close of registration?"
It is our understanding that your inquiry concerns elections held under the provisions of Chapter 114, RSMo Supp. 1975, and does not concern cities or counties having a board of election commissioners.
You state that it is common occurrence for voters who are registered and change their address within the county before the close of registration for an election to return to the polling place at which such persons are registered wishing to cast a ballot on election day. Your question is whether such persons should be permitted to vote at the polling place at which such persons are registered under these circumstances.
Registration of voters in areas without election commissions is governed by Chapter 114, RSMo.
Section 114.016, RSMo Supp. 1975, provides as follows:
         "1.  No person shall be permitted to vote in any election unless he is duly registered and unless his name thereby appears in both the county record and the precinct record for the county and precinct in which he resides.
         "2.  The registration of voters shall be held as provided in sections 114.011 to 114.146. After registering, a voter is not required to register again, except as provided in sections 114.011 to 114.146. The registration of voters may be changed, canceled or transferred only as provided in sections 114.011 to 114.146."
Under the above section, no person shall be permitted to vote in any election unless he is duly registered in the county and precinct in which he resides.
Section 114.056, subsections 2 and 3, RSMo Supp. 1975, provides in part as follows:
         "2.  Any registered voter who changes his address within the county may transfer his registration at any time prior to the close of registration for any election by sending to the county clerk a signed application for transfer or by appearing in person at the office of the county clerk or other authorized place of registry and making application for transfer. The application for transfer shall be on forms provided by the county clerk and shall contain the following information:
         Name in full __________________________________ Address from which registered _________________ Present address, including apartment or room number, if any __________________________ Date __________________________________________ Signature of voter ____________________________
         "3.  Upon receipt of an application for transfer, the signature on the application shall be compared with the signature on the registration record, and if they are sufficiently alike to identify the applicant as the same person as the registered voter, transfer shall be made. Otherwise, a registered voter shall be notified that it will be necessary for him to apply personally at the office of the county clerk or other authorized place of registry for a transfer of registration. Any registered voter who cannot sign his name is required to appear in person at the office of the county clerk or other authorized place of registry to make application for transfer and to identify himself by answering identification questions such as are provided for the identification of any voter at the polls."
Under this section, any registered voter who changes his address within the county may transfer his registration anytime prior to the close of registration by making application therefor to the county clerk for a transfer of registration on forms provided by the county clerk. This section applies to any person who has changed his address prior to the close of registration for an election.
The close of registration for any election in this statute means registration books are closed at 5 p.m. on the fourth Wednesday before the election is to be held as provided for in Section 114.031, RSMo Supp. 1975.
Section 114.061, RSMo Supp. 1975, provides as follows:
         "After the close of registration, for the purpose of the election immediately following the closed period, any registered voter who has changed his address within the county may present himself at the polling place for his old address and may vote after completing an affidavit of transfer which shall contain the same information as that required by the provisions of subsection 2 of section 114.056. The affidavit shall be retained with the registration books used at the election, and the county clerk shall thereafter make the appropriate changes in the registration records."
The question you have submitted is to be determined by an interpretation of these two statutes, Sections 114.056 and 114.061. The question is whether Section 114.061 applies only to a voter who has changed his address after the close of registration for that particular election or does it apply to persons previously registered who change their address prior to the close of registration for a particular election.
It is our view that any registered voter who changes his address prior to the close of registration for a particular election has to reregister as provided for in Section 114.056 in order for him to vote in the following election; that Section 114.061 applies only to registered voters who change their address after the close of registration for a particular election and that a voter is not entitled to vote at his old registered polling place if his address was changed prior to the close of registration for that particular election.
CONCLUSION
It is the opinion of this office that any registered voter in a county coming within the purview of Chapter 114, RSMo Supp. 1975, who changes his address prior to the closing of voter registration for a particular election, must apply to the county clerk and have his voter registration changed as provided for in Section 114.016, RSMo Supp. 1975, in order for him to vote in that election and he is not permitted to vote in the polling place where he formerly resided.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Moody Mansur.
Yours very truly,
                                  JOHN C. DANFORTH Attorney General